Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Imura (US 2005/0242086) and Cheng et al. (US 2014/0348987). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 19, sense a characteristic of an interior environment of food pan with at least one sensor while attached to the handle of the food pan; and communicate with a controller of the food holding chamber while the food pan is inserted within the food holding chamber. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 29, a sensor device configured to be received in a food holding chamber, a sensor connected to the handle body, the sensor configured to sense a characteristic of an environment of an interior of the food pan and communicate the sensed characteristic to a controller; wherein the controller is configured to control the food holding chamber based upon the sensed characteristic.




Examiner’s Comment
 	(1) The closest prior art was Imura and Cheng et al. Imura teaches the sensor device configured to removably attach to a handle of a food pan such that the sensor device may be detached from the handle (fig.1 shows the sensor device 60, 62 and 70 may be detached from the handle 30 and 40 of food pan 20) and sense a characteristic of an environment of the food pan with at least one sensor while attached to the handle of food pan (para.0057, i.e., sensor 70 closer to the food being cooked within the object 10). Cheng et al. teaches sense a characteristic of an environment of an interior of the container (sensor 300 is configured to sense the interior of the container). However, the combination of Imura and Cheng et al. is silent regarding communicate with a controller of the food holding chamber while the food pan is inserted within the food holding chamber. 
 	(2) The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10455983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	(3) Examiner considered applicant’s remark filed on 01/18/2022. The amended claims overcome 35 USC 112 rejections. 103 rejections have been withdrawn because Betzold et al. is not qualify as prior art because both Betzold and present application were owned by or subject to an obligation of assignment to Prince Castle LLC.  



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.